Citation Nr: 0510568	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice connected death pension benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had service from January 1945 to October 1945 as 
a recognized guerrilla, and from October 1945 to January 1946 
as a member of the Philippine Army inducted into the service 
of the Armed Forces of the United States.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied legal 
entitlement to VA nonservice connected death pension 
benefits.  The RO also denied entitlement to service 
connection for the cause of the veteran's death.  

In August 2003, the appellant disagreed with the RO's 
decision, but did not indicate which part she disagreed with.  
The RO wrote the appellant, and asked her to identify the 
specific issue with which she disagreed.  In October 2003, 
she indicated that she disagreed only with the issue of 
entitlement to nonservice-connected death pension benefits.  
A statement of the case was issued in December 2003, and a 
substantive appeal received also in December 2003.

In March 2004, the RO contacted the appellant by telephone 
regarding her appeal and explained the reason for the denial 
of her claim.  She stated that she was satisfied with the 
explanation and wished to withdraw her appeal.  The RO sent a 
form for her to sign indicating her withdrawal, but on return 
of the form she indicated that she wished to continue her 
appeal.  She also expressed disagreement with the issue of 
entitlement to service connection for the cause of the 
veteran's death.  A statement of the case was issued on this 
issue in June 2004, informing her that to complete her 
appeal, she must file a formal appeal on this issue.  The 
Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  
38 U.S.C.A. § 7105(a) (West 2002).  The appellant has not 
perfected her appeal as to the issue of entitlement to 
service connection for the cause of the veteran's death, and 
this issue is therefore not on appeal.  The Board will limit 
its consideration to the issue of legal entitlement to 
nonservice-connected death pension benefits.  


FINDING OF FACT

The veteran had service from January 1945 to October 1945 as 
a recognized guerrilla, and from October 1945 to January 1946 
as a member of the Philippine Army inducted into the service 
of the Armed Forces of the United States.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA nonservice 
connected death pension benefits for the appellant.  
38 U.S.C.A. §§  101(2), 107, 1521 (West 2002); 5107(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2004); 
Sabonis v. Brown 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to nonservice 
connected death pension benefits based on her husband's 
service.  In July 1976, the service department determined 
that the veteran had service from January 1945 to October 
1945 as a recognized guerrilla, and from October 1945 to 
January 1946 as a member of the Philippine Army inducted into 
the service of the Armed Forces of the United States.  The 
appellant does not dispute the factual determination of the 
veteran's service made by the service department.  
Regrettably though, the appellant is ineligible for 
nonservice connected death pension benefits based on the 
veteran's service.

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1(d). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of the VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203. 

As stated above, the service department certified that the 
veteran had service from January 1945 to October 1945 as a 
recognized guerrilla, and from October 1945 to January 1946 
as a member of the Philippine Army inducted into the service 
of the Armed Forces of the United States.  The Board has no 
reason to question the service department certification and 
it appears that the certification contains needed information 
as to length, time, and character of service, and is genuine 
and the information contained in it is accurate.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
(Regular Philippine Army) while such forces were in the 
service of the Armed Forces of the United States pursuant to 
the Military Order of the President dated July 26, 1941, 
including service as a recognized guerrilla, does not 
constitute active military, naval or air service qualifying 
for VA nonservice connected pension benefits.  38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  Thus, the law precludes basic 
eligibility for nonservice connected pension based on the 
period of the veteran's service. 

Accordingly, basic eligibility for VA nonservice connected 
pension benefits must be denied as a matter of law.  
38 U.S.C.A. § 101 (2), 107, 1521, 5107(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2004); see Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance which include, but are not 
limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 3.159 
(d).  See also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In this case, because of the lack of legal eligibility for 
the appellant's claim for nonservice connected death pension 
benefits, the Board finds that VCAA does not apply.


ORDER

Entitlement to nonservice connected death pension benefits is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


